Exhibit 10.2     Amendment #2

TERM & RELOC 2010


Real Estate Term Loan #10053500
Real Estate Line of Credit #10053600

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND Amendment to Credit Agreement ("Amendment") is dated and made
effective as of DECEMBER 21, 2011 between ALICO, INC., a Florida corporation
("Alico. Inc."); ALICO-AGRI, LTD., a Florida limited partnership ("Alico-Agri);
ALICO PLANT WORLD, L.L.C., a Florida limited liability company ("Plant World");
BOWEN BROTHERS FRUIT, LLC, a Florida limited liability company ("Bowen"); and
ALICO LAND DEVELOPMENT, INC., a Florida corporation ("ALDI") (Alico Inc.;
AIico-Agri; Plant World; Bowen; and ALDI are individually and collectively,
"Borrower") and RABO AGRIFINANCE, INC. , a Delaware corporation ("Lender").

PRELIMINARY STATEMENT. The Borrower and the Lender have entered into a Credit
Agreement dated September 8, 2010 (said agreement is hereinafter referred to as
the "Credit Agreement," the terms defined in the Credit Agreement are used
herein as therein defined).

The Borrower and the Lender wish to amend certain provisions of the Credit
Agreement.

NOW, THEREFORE, the Borrower and the Lender agree as follows:

Under ARTICLE 2 - THE REAL ESTATE LINE OF CREDIT, the following items #2.07 and
#7.08 are hereby modified, as applicable, and shall now read as follows:

2.07 Interest Margin Adjustment.

(a) Commencing on February 1, 2011 and on each January 1 thereafter (each a
"Line of Credit Margin Adiustment Date"), Lender shall Adjust the Interest Rate
Margin applicable to the Line of Credit to an Interest Rate Margin determined
pursuant to the Pricing Grid attached hereto as Exhibit A (that, and any
replacement pricing grid, the "Pricing Grid') based on Borrower's Debt Service
Coverage Ratio for the immediately preceding fiscal year. Category 2 pricing
shall apply for interest accruing from Closing through the first Adjustment
Date.

On October 1, 2015, Lender may Adjust the Interest Rate Margins set forth in the
Pricing Grid applicable to the Line of Credit Loan to any percent per annum
determined by Lender. Lender shall notify Borrower of the new Interest Rate
Margins (and Pricing Grid) not less than 30 days prior to the applicable date of
Adjustment. The Pricing Grid shall become effective upon the applicable date of
Adjustment at the Debt Service Coverage Ratio category then in effect; except
that Borrower may, at its option, prior to the applicable date of Adjustment,
notify Lender that Borrower will Prepay the entire unpaid principal balance of
the Line of Credit Loan, all accrued interest and other charges due under the
Line of Credit Loan, and terminate its ability to draw under the Line of Credit.
Upon giving such notice, Borrower shall pay the entire unpaid principal balance
of the Line of Credit Loan, without prepayment fee or penalty, within 90 days
after the applicable date of Adjustment. If Lender does not receive such notice,
Borrower will be deemed to have acknowledged and accepted the new Pricing Grid.
A notice of election to prepay will not affect the effective date of the
Adjustment of the Interest Rate Margins.

7.08 Reporting Requirements. Borrower shall furnish to Lender:

(b)as soon as available, but no later than 90 days after the end of each fiscal
year, a copy of CPA Audited Consolidated financial statements of Borrower for
that period;



 

 

Reference to and Effect on the Credit Agreement.

(a) On and after the date hereof, each reference in the Credit Agreement to
"this Agreement", "hereunder" "hereof", "herein" or words of like import shall
mean and be a reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.

Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

Governinq Law. This Amendment shall be governed by, and construed in accordance
with, the laws (without giving effect to the conflicts of laws principles
thereof ) of the State of Florida.

Expenses. The Borrower shall pay on demand all costs and expenses incurred by
the Lender in connection with the preparation, execution, delivery, filing, and
administration of this Amendment (including, without limitation, Legal Fees
incurred in connection with the preparation of this Amendment and advising the
Lender as to its rights, and the cost of any credit verification reports or
field examinations of the Borrower's properties or books and records). The
Borrower's obligations to the Lender under this Section shall survive
termination of this Agreement and repayment of the Borrower's obligations to the
Lender under the Credit Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

  BORROWER     Alico, Inc., a Florida corporation         By:  /s/ J.D.
Alexander     J.D Alexander, Chief Executive Officer               Alico-Agri,
Ltd., a Florida limited partnership         By: Alico, Inc., a Florida
corporation,
its General Partner         By: /s/ J.D. Alexander     J.D Alexander, Chief
Executive Officer      

 

 

 

Reference to and Effect on the Credit Agreement

(a) On and after the date hereof, each reference in the Credit Agreement to
"this Agreement", "hereunder" "hereof', "herein" or words of like import shall
mean and be a reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.

Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws (without giving effect to the conflicts of laws principles
thereof ) of the State of Florida.

Expenses. The Borrower shall pay on demand all costs and expenses incurred by
the Lender in connection with the preparation, execution, delivery, filing, and
administration of this Amendment (including, without limitation, Legal Fees
incurred in connection with the preparation of this Amendment and advising the
Lender as to its rights, and the cost of any credit verification reports or
field examinations of the Borrower's properties or books and records) The
Borrower's obligations to the Lender under this Section shall survive
termination of this Agreement and repayment of the Borrower's obligations to the
Lender under the Credit Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

  BORROWER     Alico, Inc., a Florida corporation         By:  /s/ J.D.
Alexander     J.D Alexander, Chief Executive Officer               Alico-Agri,
Ltd., a Florida limited partnership         By: Alico, Inc., a Florida
corporation, its General Partner         By: /s/ J.D. Alexander     J.D
Alexander, Chief Executive Officer        

 

 

     



Alico Plant World, L.L.C., a Florida limited liability company

        By: Alico, Inc., a Florida corporation, its Manager         By: /s/ J.D.
Alexander     J.D Alexander, Chief Executive Officer               Bowen
Brothers Fruit, LLC, a Florida limited liability company         By: Alico,
Inc., a Florida corporation,
Its Managing Member         By: /s/ J.D. Alexander     J.D Alexander, Chief
Executive Officer            

  Alico Land Development Inc., a Florida corporation           By: /s/ J.D.
Alexander    

J.D Alexander
Chief Executive Officer

       

Address for notices:

640 South Main Street
Labelle, Florida 33935
ATTN: Chief Financial Officer



                                                LENDER       Address for
notices: RABO AGRIFINANCE, INC.    

12443 Olive Blvd, Suite 50

      St. Louis, MO 63141
      Attention: Customer Service Representative By:  /s/ Judy A. Cochran    
Name:  Judy A. Cochran     Title: Asst. V.P.        



 

 

EXHIBIT A
PRICING GRID

The Percentage Margin will be adjusted annually, on the first of each January,
based upon the Borrower’s Debt Coverage Service Ratio for the immediately
preceding fiscal year. Category 2 pricing will apply from the Closing Date until
February 1, 2011, at which time the pricing grid specified below will apply.

Debt Service Coverage Ratio Percentage Margin Default Rate Category 1
≥1.75x 2.25% Category 3 Pricing + 5.00%    Category 2
≥1.15x
and
<1.75x 2.50% Category 3 Pricing + 5.00% Category 3
<1.15x 2.75% Category 3 Pricing + 5.00%

In the event of default, the Default Rate shall apply regardless of the level of
the Debt Service Coverage Ratio The Default Rate will be 5% in excess of
Category 3 Pricing.

 

 

 

Alico Term & RELOC 2010
Credit Agreement

22

 

